PER CURIAM.
The Board of Governors of the Kentucky State Bar Association has recommended that Frederick A. Scott be permanently disbarred from the practice of law in the state of Kentucky. Scott, while residing in Florida, pleaded guilty to charges of conspiracy to commit grand larceny and grand larceny in the sum of $100 or more each. Sentencing was deferred on the first charge. He was sentenced to serve five years’ confinement on the second charge. He has been released from prison.
Disciplinary proceedings were instituted pursuant to RCA 3.335. At a hearing Scott was represented by counsel. By the counsel’s avowal it was stated that Scott, while employed by Travelers Insurance Company in an executive and managerial capacity as an insurance adjuster, had received numerous gifts from various companies engaged in making repairs under claims of policyholders. The avowal was sought to be made in mitigation after respondent’s counsel had admitted Scott’s guilt. It was also avowed that respondent had accepted the responsibility of the adjusters working under his charge and had offered restitution which had been refused.
Larceny is one form of moral turpitude. As such, in this type of proceeding, it is indistinguishable from embezzlement. The admitted guilt of the respondent is an admission of such moral turpitude as warrants his disbarment. In re Shumate, Ky., 382 S.W.2d 405.
The recommendation of the Board is confirmed. The- respondent, Frederick A. Scott, is hereby permanently disbarred from engaging in the practice of law in this state.